DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of “an inhibitor of eIF4E to eIF4G” in the reply filed on 7/19/2022 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.

Claims 17-22 are allowed.

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alarcon Riquelme et al (WO2015050957).

The instant invention is drawn to a methods of treating autoimmune disease via the administration of an eIF4E inhibitor. The method comprises one method step which is the administration of an eIF4E inhibitor to a subject in need of treatment for an autoimmune disease. The invention includes the treatment of SLE (see paragraph 34 of the instant specification. The rejection is directed to this embodiment where the examiner acknowledges that no other embodiments (i.e. other autoimmune disease) are considered in the below explanation and further the examiner has found no other applicable art for the claims as presented).
Alarcon Riquelme et al have disclosed the treatment of Systemic Lupus Erythematosus (SLE) via administration or eIF4E inhibitors. It has been disclosed that the inhibitors can be an inhibitor of eIF4E binding to eIF4G as well as other known inhibitors of eIF4E (page 3, lines 11-16, for example). Since it is clear that the effects observed in the instant application are due to the administration of an eIF4E inhibitor the limitations of claims 12-16 would naturally flow in the treatment of an autoimmune disease such as SLE which is clearly an embodiment embraced in the instant claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon Riquelme et al (WO2015050957).
Alarcon Riquelme et al have disclosed the treatment of Systemic Lupus Erythematosus (SLE) via administration or eIF4E inhibitors. It has been disclosed that the inhibitors can be an inhibitor of eIF4E binding to eIF4G as well as other known inhibitors of eIF4E (page 3, lines 11-16, for example). Since it is clear that the effects observed in the instant application are due to the administration of an eIF4E inhibitor the limitations of claims 12-16 would naturally flow in the treatment of an autoimmune disease such as SLE which is clearly an embodiment embraced in the instant claims.
Alarcon Riquelme et al have not disclosed specifically the use of the inhibitors recited in claim 8, however the use of any known inhibitor of eIF4E would have been obvious to one in the art since one in the art would know to select any of the known inhibitor of eIF4E that would be useful in pharmaceutical capacity and since it has been suggested by the art to utilize an inhibitor of eIF4E binding to eIF4G as well as other known inhibitors of eIF4E. Applicants specification indicates that 4EGI-1 was a known inhibitor of eIF4E utilized by the prior art (see paragraph 48 of the instant specification, for example). 
The invention would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635